 



Exhibit 10.23

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (this “Agreement") is made as of the 1st day
of January, 2004 (the “Effective Date") by and between Acceris Communications
Inc., a Florida corporation (the “Company”), and James Ducay (“Executive”).

          The Executive is skilled in business and financial matters and
possesses knowledge of the business, products and operations of the Company. The
parties hereto believe that it is in their respective interests to enter into an
employment agreement whereby, for the consideration specified herein, Executive
shall provide the services specified herein. Certain definitions are set forth
in Section 7 of this Agreement.

          The parties hereto agree as follows:

          Section 1. Employment.

          (a) Employment Period. The Company agrees to employ Executive and
Executive accepts such employment for the period (the “Employment Period”)
beginning as of the Effective Date and ending upon (a) the first anniversary of
the Effective Date or (b) such earlier date upon which the employment of the
Executive shall terminate in accordance with Section 2 herein (the date of
termination being hereinafter called the “Termination Date”). The Employment
Period may be extended by written agreement of the parties hereto. Any
employment of Executive by the Company following the expiration of the
Employment Period shall be “at will” and may be terminated by the Company at any
time without any liability other than the payment of any base salary and earned
bonus through the effective date of termination.

          (b) Position and Duties.

               (i) During the Employment Period, Executive shall serve as the
Executive Vice President and Chief Operating Officer of the Company and the
Executive shall report to the President and/or Chief Executive Officer of the
Company. Executive shall perform all duties and shall have all powers which are
commonly incident to his office as well as all powers that are delegated to
Executive by the President and/or chief Executive Officer.

               (ii) Executive shall devote his best efforts and his full
business time and attention to the business and affairs of the Company, except
for permitted vacation periods in accordance with the Company’s policy, periods
of illness or other incapacity, and reasonable time spent with respect to civic
and charitable activities, provided that none of such activities shall
materially interfere with Executive’s duties to the Company or its Subsidiaries.

          (c) Salary. Bonus and Benefits.

               (i) During the Employment Period, the Company will pay Executive
a base salary at the rate of $275,000 per annum (the “Annual Base Salary”). The
Annual Base Salary shall be paid in such installments as is the policy of the
Company with respect to executive officers of the Company.

1



--------------------------------------------------------------------------------



 



               (ii) Commencing with the Effective Date, Executive shall be
eligible for a discretionary annual bonus of up to one hundred percent (100%) of
Executive’s Annual Base Salary (the “Bonus”). The amount of any Bonus to be
awarded shall be determined pursuant to the Acceris Management System, based on
performance criteria established at the beginning of each fiscal year, and the
timing of such award and the payment of any such Bonus shall be consistent with
the practice of the Company.

               (iii) Executive shall be entitled to participate in all employee
stock option, pension and welfare benefit plans, programs and practices
maintained by the Company for its employees generally in accordance with the
terms of such plans, programs and practices as in effect from time to time, and
in any other insurance, pension, retirement or welfare benefit plans, programs
and practices which the Company generally provides to its executives from time
to time.

          (d) Expenses. The Company shall pay, or reimburse the Executive (at
the Company’s option), in accordance with policies established by the Company,
for all reasonable and necessary expenses and other disbursements incurred by
the Executive for or on behalf of the Company in the performance of his duties
hereunder, including, without limitation, travel on behalf of or in connection
with his services for the Company in a manner customary for the Company’s senior
executives, including food and lodging expenses while the Executive is away from
home performing services for the Company.

          (e) Workplace and Work Schedule. Executive’s workplace shall be the
Company’s office in Pittsburgh, Pennsylvania. Executive shall be entitled to
such holidays as are established by the policies of the Company. Executive shall
be entitled to four (4) weeks of vacation per year, which may be taken in
various periods, subject to the Company’s needs.

          Section 2. Termination Of Employment.

          (a) Death or Disability. The Company may terminate the Executive’s
employment hereunder due to the Executive’s death or Disability. If the
Executive dies during the Employment Period, the Termination Date shall be
deemed to be the date of the Executive’s death.

          (b) Cause. The Company may terminate the employment of Executive
hereunder at any time for Cause (such termination being referred to herein as a
“Termination for Cause”) by giving the Executive written notice of such
termination, with such termination to take effect as of the date of such notice.

          (c) Without Cause. The Company may terminate the employment of the
Executive at any time during the Employment Period without Cause by giving the
Executive written notice of such termination, with such termination to take
effect as of the date of such notice.

          (d) Good Reason, Executive may terminate his employment hereunder for
Good Reason by providing written notice to the Company within 45 days of his
knowledge of the event constituting Good Reason. Notwithstanding the foregoing
provisions to the contrary, in no event shall the Executive terminate his
employment hereunder for Good Reason without providing the Company with at least
fifteen (15) days’ prior written Notice of Termination given by the Executive to
the Company and an opportunity for the Company to cure within that fifteen
(15) day period the Good Reason which the Executive believes provides him with
grounds to terminate his employment.

2



--------------------------------------------------------------------------------



 



          (e) Notice of Termination. Any termination pursuant to this Section 2
shall be communicated to Executive or the President and/or Chief Executive
Officer, as applicable, by Notice of Termination.

          Section 3. Effect Of Termination Of Employment.

          (a) Death or Disability. Upon the termination of Executive’s
employment hereunder due to death or Disability pursuant to Section 2(a),
neither Executive nor his beneficiary or estate shall have any further rights or
claims against the Company under this Agreement, except the right to receive
(i) the unpaid portion, if any, of the Annual Base Salary provided for in
Section 1, computed on a pro rata basis to the Termination Date (based on the
actual number of days elapsed over a year of 365 or 366 days, as applicable),
(ii) the unpaid portion, if any, of the Bonus and (iii) reimbursement for any
expenses for which Executive shall not have been reimbursed as provided for in
Section 1 (such amounts being collectively referred to as “Accrued
Compensation”).

          (b) Cause. Upon a termination of Executive’s employment hereunder by
the Company for Cause pursuant to Section 2(b), neither Executive nor his
beneficiary or estate shall have any further rights or claims against the
Company under this Agreement, except the right to receive (i) the unpaid
portion, if any, of the Annual Base Salary provided for in Section 1, computed
on a pro rata basis to the Termination Date (based on the actual number of days
elapsed over a year of 365 or 366 days, as applicable) and (ii) reimbursement
for any expenses for which the Executive shall not have been reimbursed as
provided for in Section 1.

          (c) Without Cause. Upon a termination of Executive’s employment
hereunder by the Company without Cause pursuant to Section 2(c), neither
Executive nor his beneficiary or estate shall have any further rights or claims
against the Company under this Agreement, except the right to receive:

               (i) any Accrued Compensation;

               (ii) off payroll, an amount equal to the amount of the Annual
Base Salary, payable in accordance with Section 1 (c)(i), Executive would have
received for the period commencing on the Termination Date and ending on the
first anniversary of the Termination Date; and

               (iii) provided that Executive has met, as of the Termination
Date, the performance criteria established with respect to the Bonus for the
fiscal year in which the Termination Date occurs, the pro rata portion of the
Bonus for such fiscal year (based on the actual number of days elapsed from the
beginning of the fiscal year to the Termination Date), the timing of the payment
of any such Bonus to be consistent with the past practice of the Company.

          (d) Upon a termination of the Executive’s employment hereunder by the
Executive for Good Reason pursuant to Section 2(d), neither the Executive nor
his beneficiary or estate shall have any further rights or claims against the
Company under this Agreement, except the right to receive:

               (i) any Accrued Compensation; and

3



--------------------------------------------------------------------------------



 



               (ii) off payroll, an amount equal to the amount of the Annual
Base Salary, payable in accordance with Section 1(c)(i), Executive would have
received for the period commencing on the Termination Date and ending on the
earlier of (x) the first anniversary of the Termination Date and (y) the first
anniversary of the Effective Date.

          (e) Release. Executive acknowledges and agrees that the payments
provided for in Sections 3(c)(ii) and 3(d)(ii) constitute liquidated damages for
any claim of breach of contract under this Agreement as it relates to
termination of his employment during the Employment Period without Cause
pursuant to Section 2(c) or with Good Reason pursuant to Section 2(d).
Notwithstanding the foregoing, if Executive is entitled to the payments set
forth in Section 3(c)(ii) or Section 3(d)(ii) of this Agreement, Executive shall
execute and agree to be bound by an agreement, in form and substance
satisfactory to the Company (the “Release”), relating to the waiver and general
release of any and all claims arising out of or relating to Executive’s
employment and termination of employment, and the Company shall have no
obligation to make the payments contemplated under Section 3(c)(ii) or
Section 3(d)(ii), as the case may be if Executive fails to execute such Release
or seeks to revoke such Release. In addition, if Executive should violate or
threaten to violate the terms of Section 4 of this Agreement, the continuing
obligations of the Company to make the payments contemplated under Section
3(c)(ii) or Section 3(d)(ii), as the case may be, shall immediately terminate.

          (f) Mitigation. Notwithstanding the foregoing and subject to the
limitations on competition hereunder, the amount of any payment by the Company
provided for in Section 3(c)(ii) or Section 3(d)(ii), as the case may be, shall
be reduced by the amount of any compensation earned by the Executive from a
competitor of the Company or any Subsidiary during the period such payment is to
be made by the Company.

          Section 4. Confidentiality.

          (a) Executive agrees that at all times, both during and after
Executive’s employment by the Company, Executive will hold in a fiduciary
capacity for the benefit of the Company and not use or disclose to any third
party any trade secret, or other information, knowledge or data not generally
known to the public which Executive may have learned, discovered, developed,
conceived, originated, prepared or received during or as a result of Executive’s
employment by the Company or any Subsidiary or Affiliate with respect to the
operations, businesses, affairs, products, services, technology, intellectual
properties, Agents, customers, clients, pricing of products or services,
policies, procedures, accounts, personnel, concepts, format, style, techniques
or software of the Company or any Subsidiary or Affiliate of the Company
(“Proprietary Information”). Executive agrees that Company’s Proprietary
Information includes, without limitation, the business or other needs,
requirements, preferences or other information relating to Agents and customers
of the Company or any Subsidiary or Affiliate of the Company, acquisition
targets of the Company or any Subsidiary or Affiliate of the Company and all
information or data collected by the Company with reference thereto. Executive
agrees to comply with any and all procedures which the Company may adopt from
time to time to preserve the confidentiality of any trade secret or other
non-public proprietary, information, knowledge or data; that the absence of any
legend indicating the confidentiality of any materials will not give rise to an
inference that the contents thereof or information derived there from are not
confidential; that immediately following the termination of Executive’s
employment by the Company, Executive will return to Company all materials,
except for Executive’s personal items, provided to Executive by the Company
during the term hereof, all works created by Executive or others during the term

4



--------------------------------------------------------------------------------



 



of Executive’s employment hereunder and all copies thereof; and that the Company
may, in its sole discretion, upon or after termination of Executive’s employment
by the Company, notify Executive’s new employer, clients or other parties that
Executive has had access to certain trade secrets, information, knowledge or
data which Executive is under a continuing obligation not to use or disclose.
Notwithstanding the foregoing, the limitations imposed on Executive pursuant to
this Section 4(a) shall not apply to Executive’s (i) compliance with legal
process or subpoena or (ii) statements in response to inquiry from a court or
regulatory body; provided, that Executive gives the Company reasonable prior
written notice of such process, subpoena or request.

          (b) In order to protect the Proprietary Information, Executive agrees
that for a period of eighteen (18) months following the expiration or
termination of Executive’s employment hereunder, Executive will not, directly or
indirectly, for Executive’s own account or as a partner, joint venturer,
employee, agent, or consultant: (a) employ as an employee, engage as an
independent contractor or agent or otherwise retain or solicit or seek to so
employ, engage, retain or solicit any person who, during any portion of the two
(2) years prior to the date of expiration or termination of Executive’s
employment was, directly or indirectly, employed as an employee, engaged as an
independent contractor or Agent or otherwise retained by the Company or any
Subsidiary or Affiliate of the Company; or (b) induce any person or entity
(except for individuals considered to be clerical or secretarial staff) to leave
his or her employment with the Company, terminate an independent contractor or
Agent relationship with the Company or terminate or reduce any contractual
relationship with Company or any Subsidiary or Affiliate of the Company or
(c) directly or indirectly induce or influence any Agent, customer, supplier, or
other person that has a business relationship with the Company or any Subsidiary
or Affiliate of the Company to discontinue or reduce the extent of such
relationship. Notwithstanding the foregoing, the parties agree that Executive
shall not be deemed to have violated the provisions of this Section 4(b) in the
event that any Person of which Executive is a partner, joint venturer, employee,
agent or consultant takes any action that would otherwise violate the terms of
this Section 4(b), so long as such action is taken without the knowledge of
Executive and not with respect to any Person identified by Executive to the
Person taking such action.

          (c) All processes, improvements, formulations, ideas, inventions,
designs and discoveries, whether patentable or not (collectively “Discoveries”)
and all patents, copyrights, trademarks, and other intangible rights
(collectively “Intellectual Property Rights”) that may be conceived or developed
by Executive either alone or with others, during the term of employment, whether
or not conceived or developed during working hours, and with respect to which
any equipment, supplies, facilities, or trade secret information of the Company
or any Subsidiary or Affiliate of the Company was used, or that related to the
business of the Company or any Subsidiary or Affiliate of the Company or to the
Company’s or any Subsidiary’s or Affiliate’s actual or demonstrably anticipated
research and development, or that result from any work performed by Executive
for the Company, shall be the sole property of the Company. As provided in
Section 2870 of the California Labor Code, the requirement to assign inventions
hereunder shall not apply to an invention that Executive develops entirely on
his own time without using the Company’s or any Subsidiary’s or Affiliate’s
equipment, supplies, facilities, or trade secret information, except for those
inventions that either (a) relate, at the time of conception or reduction to
practice of the invention to the Company’s or any Subsidiary’s or Affiliate’s
business, or actual or demonstrably anticipated research or development of the
Company or any Subsidiary or Affiliate of the Company; or (b) result from any
work performed by Executive for the Company or any Subsidiary or Affiliate of
the Company. Executive shall take all action and execute and deliver all
agreements, assignments and other documents, including, without limitation, all
patent applications and assignments, requested by the Company or any Subsidiary
or Affiliate of the

5



--------------------------------------------------------------------------------



 



Company to establish the rights of the Company or any Subsidiary or Affiliate of
the Company under this Section 4(c) and to vest in the Company or any Subsidiary
or Affiliate of the Company title to all Discoveries and Intellectual Property
Rights which are the property of the Company or any Subsidiary or Affiliate of
the Company under this Section 4(c). Executive shall disclose to the Company all
Discoveries and Intellectual Property Rights conceived during the term of
employment which Executive believes meet the criteria set forth in California
Labor Code Section 2870, whether or not the property of the Company or any
Subsidiary or Affiliate of the Company under the terms of the preceding
sentence, provided that such disclosure shall be received by the Company in
confidence to the extent it pertains to Discoveries and Intellectual Property
Rights which are not the property of the Company under this Section 4(c).

          (d) Because the breach or attempted or threatened breach of this
Section 4 may result in immediate and irreparable injury to the Company for
which the Company may not have an adequate remedy at law, the Company shall be
entitled, in addition to all other remedies, to a decree of specific performance
thereof and to a temporary and permanent injunction enjoining such breach,
without posting bond or furnishing similar security. The parties’ obligations
under this Section 4 shall survive any termination of Executive’s employment or
this Agreement.

          Section 5. Acknowledgments By Executive.

          Executive understands that the restrictions contained in Section 4
herein may limit the ability of Executive to earn a livelihood in a competing
business, but Executive nevertheless believes that Executive has received and
will receive sufficient consideration and other benefits as an employee of the
Company and as otherwise provided hereunder to clearly justify such restrictions
which, in any event (given the education, skills and ability of Executive),
Executive does not believe would prevent him from earning a livelihood

          Section 6. Tax Withholding.

          The Company may withhold from any compensation or severance payable
under this Agreement all federal, state, city or other taxes as shall be
required pursuant to any law or governmental regulation or ruling.

          Section 7. Definitions.

          “Affiliate” of any particular Person means (i) any other Person
controlling, controlled by, or under common control with such particular Person,
where “control” means the possession, directly or indirectly, of the power to
direct the management and policies of a Person whether through the ownership of
voting securities, by contract, or otherwise, and (ii) if such Person is a
partnership, any partner thereof.

          “Agent” means any Person which has received or is entitled to receive
a commission from the Company related to the sale or marketing of the Company’s
products or services.

          “Board” means the Board of Directors of the Company.

6



--------------------------------------------------------------------------------



 



          “Cause” means (i) Executive’s conviction of, or plea of guilty or nolo
contendere to, a crime constituting a felony, (ii) gross misconduct by the
Executive that is materially inconsistent with the terms hereof, (iii) material
failure by the Executive to perform his duties, which nonperformance continues
after written notice thereof and a fifteen (15) day chance to cure, (iv) the
Executive’s material breach of this Agreement, (v) habitual drug or alcohol use
which impairs the ability of Executive to perform his duties hereunder, or
(vi) Executive’s engaging in fraud, embezzlement or any other illegal conduct
with respect to the Company which acts are harmful to, either financially, or to
the business reputation of, the Company or (vii) breach of the fiduciary duty
owed by Executive to the Company or of any of its Subsidiaries or Affiliates.

          “Disability” means a physical or mental infirmity which impairs
Executive’s ability to perform substantially his duties for a total period
exceeding six (6) months during the Employment Period or for a period of four
(4) consecutive months. Disability shall be determined by a physician acceptable
to both the Company and Executive, or, if the Company and Executive cannot agree
upon a physician within 15 days after the Company claims that Executive is
suffering from a Disability, by a physician selected by two physicians, one
designated by each of the Company and Executive. Executive’s failure to submit
to any physical examination by any such physician after such physician has given
reasonable notice of time and place of such examination shall be conclusive
evidence of Executive’s inability to perform his duties hereunder.

          “Good Reason” means, during the Employment Period and without
Executive’s consent:

          (i) a material diminution of Executive’s title, reporting structure,
position or responsibilities or

          (ii) a reduction in, or failure to pay, Executive’s Annual Base Salary
or any reduction in the benefits being required to be provided herein or any
other material breach of this Agreement.

          “Notice of Termination” means a written notice which indicates the
Termination Date, the specific termination provision in this Agreement relied
upon, and the facts and circumstances, if any, claimed to provide a basis for
such termination.

          “Person” means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof

          “Subsidiary” means any corporation or other entity of which the
securities having a majority of the ordinary voting power in electing the board
of directors are, at the time as of which any determination is being made, owned
by the Company either directly or through one or more Subsidiaries.

          Section 8. Notices.

          Any notice provided for in this Agreement must be in writing and must
be either personally delivered, mailed by first class mail (postage prepaid and.
return receipt requested) or sent by reputable overnight courier service’
(charges prepaid) to the recipient at the address below indicated:

7



--------------------------------------------------------------------------------



 





      If to Company:

          Acceris Communications Inc.     9775 Business Park Avenue     San
Diego, California 92131     Attention: Chief Executive Officer



      If to Executive:

          951 Oak Knoll     Lake Forest, Illinois 60045

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

          Section 9. General Provisions.

          (a) Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

          (b) Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

          (c) Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

          (d) Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Company and their respective successors and assigns; provided
that the rights and obligations of Executive under this Agreement shall not be
assignable.

          (e) Choice of Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.

8



--------------------------------------------------------------------------------



 



          (f) Remedies. Except as provided in Section 4(d) hereof, if any
contest or dispute arises between the parties with respect to this Agreement,
such contest or dispute shall be submitted to binding arbitration for resolution
in New York City in accordance with the rules and procedures of the American
Arbitration Association then in effect. The decision of the arbitrator shall be
final and binding on both parties, and any court of competent jurisdiction may
enter judgment upon the award. Each party shall pay its own legal fees and
expenses incurred in connection therewith.

          (g) Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and
Executive.

          (h) Insurance. The Company, at its discretion, may apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered available. Executive agrees to
cooperate in any medical or other examination, supply any information, and to
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
on the date first written above.

ACCERIS COMMUNICATIONS INC.

      By:

--------------------------------------------------------------------------------

    Name:     Its:          

--------------------------------------------------------------------------------

James Ducay    

9